DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellenberger (US 5347980 A) in view of Katoh (US 20160288618 A1).
Regarding claims 1, 2, Shellenberger discloses a furnace for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a first set of heat exchanger tubes (62, Fig. 3) positioned within an air flow path of the furnace through which an air flow may be directed; 
a second set of heat exchanger tubes (48, Fig. 3) positioned within the air flow path of the furnace to form a gap extending laterally between the second set of heat exchanger tubes and a wall (20, Fig. 1) of the furnace relative to a direction of the air flow (76a, Fig. 1) along the air flow path;
Shellenberger fails to disclose

wherein the deflector baffle is a first deflector baffle, and the furnace includes a second deflector baffle, wherein the first and second deflector baffles are positioned on opposite sides of the air flow path from one another (as recited in claim 2).  

Katoh teaches a heat exchanger comprising: 
a deflector baffle (34, Fig. 1) positioned within the air flow path and configured to direct a portion of the air flow toward the second heat exchanger (heater 23, Fig. 1), wherein the first heat exchanger (27, Fig. 1), the deflector baffle, and the second heat exchanger are each respectively offset from one another in the direction of the air flow along the air flow path (Fig. 1), and the deflector baffle comprises a downstream end positioned upstream of the gap (gaps between the heater 23 and the casing 31) relative to the direction of the air flow along the air flow path; and
wherein the deflector baffle is a first deflector baffle (34), and the furnace includes a second deflector baffle (34), wherein the first and second deflector baffles are positioned on opposite sides of the air flow path from one another.  
The purpose of the baffles is to control the amount of air that is directed to the heater (23) (and the amount that bypasses the heater), which has the effect of controlling the amount of heat that is delivered to the interior cabin of a vehicle (paras. 63, 136)
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Shellenberger to include: a deflector baffle positioned within the air 
With the modification, the deflector baffle can direct more or less of the air across the second set of heat exchanger tubes (Shellenberger, 48), thereby controlling the amount of heat delivered to the interior of the building.  The modification provides a simple mechanism for regulating the amount of heat delivered to the interior without having to make more complicated adjustments to the fuel and air.
Regarding claim 8, modified Shellenberger discloses wherein the deflector baffle is positioned downstream of the first set of heat exchanger tubes and upstream of the second set of heat exchanger tubes relative to the direction of the air flow along the air flow path (see rejection of claim 1).  
Regarding claim 9, modified Shellenberger discloses (see rejection of claim 1 for citations unless otherwise noted) a furnace for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a first set of heat exchanger tubes positioned within an air flow path of the furnace through which an air flow may be directed; 
a second set of heat exchanger tubes positioned within the air flow path of the furnace, 
a space extending between the first set of heat exchanger tubes and the second set of heat exchanger tubes along a direction of the air flow through the furnace (see Fig. 4 of Shellenberger; see also Fig. 1 of Katoh showing a space between the first and second heat exchangers); and 
a deflector baffle positioned within the air flow path and between the first set of heat exchanger tubes and the second set of heat exchanger tubes relative to the direction of the air flow through the furnace, wherein the deflector baffle comprises a deflecting surface contained within the space (see Fig. 1 of Katoh).
Regarding claim 15, Shellenberger discloses wherein the first and second sets of heat exchanger tubes are configured to receive and circulate a working fluid therethrough to place the working fluid in a heat exchange relationship with the air flow (see Fig. 4 showing where the heat exchangers are connected for a working fluid to flow therethrough; see also abstract).  
Regarding claim 16, modified Shellenberger discloses wherein the second set of heat exchanger tubes (Shellenberger, 48) is arranged within the furnace to form a gap between the second set of heat exchanger tubes and a wall (Shellenberger, 20) of the furnace (see Fig. 1 of Shellenberger showing a gap, see also Fig 1 of Katoh showing a gap between the heat exchanger 23 and the wall of the casing 31), and the deflector baffle is positioned within the furnace to partially block the gap along the direction of the air flow (see Katoh and the rejection of claim 1).  
Regarding claim 17, modified Shellenberger discloses wherein the first set of heat exchanger tubes, the second set of heat exchanger tubes, and the deflector baffle are each respectively offset from one another in the direction of the air flow (see rejection of claim 1).  
Regarding claim 18, modified Shellenberger discloses (see rejection of claim 1 for citations unless otherwise noted) a furnace for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a first set of heat exchanger tubes configured to heat an air flow; 
a second set of heat exchanger tubes configured to further heat the air flow; 
a wall (Shellenberger 20, or Katoh, 31), wherein the first set of heat exchanger tubes is positioned to form a first gap extending laterally between the first set of heat exchanger tubes and the wall relative to a direction of the air flow through the furnace, and the second set of heat exchanger tubes is positioned to form a second gap extending laterally between the second set of heat exchanger tubes and the wall relative to the direction of the air flow through the furnace (see Fig. 1 of Shellenberger showing gaps between the heat exchangers and the wall 20; see Fig. 1 of Katoh showing gaps adjacent the second heat exchanger 23); 
and a baffle positioned between the first set of heat exchanger tubes and the second set of heat exchanger tubes along the direction of the air flow through the furnace, wherein the baffle has a deflecting surface configured to direct the air flow from the first set of heat exchanger tubes toward the second set of heat exchanger tubes, a first end of the deflecting surface is positioned downstream of the first gap (see Fig. 1of Katoh showing the baffles 34 placed downstream the first heat exchanger 27), and a second end of the deflecting surface is positioned upstream of the second gap (see Fig. 1 of Katoh).
Regarding claim 19, modified Shellenberger discloses wherein the deflecting surface is planar (Katoh, Fig. 1).  
Claims 3-5, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellenberger (US 5347980 A) in view of Katoh (US 20160288618 A1), as applied to claim 1, and further in view of Lemon (US 20180216850 A1).
Regarding claim 3, modified Shellenberger discloses wherein deflector baffles are coupled to the second heat exchanger (see Katoh and the rejection of claim 1), but fails to disclose wherein the deflector baffle is coupled to an inner surface of a wall of the furnace, and wherein the deflector baffle extends from the inner surface in a downstream direction (and towards the second heat exchanger 30).  
However, Lemon teaches a furnace with a movable deflector baffle, wherein the deflector baffle (24, Fig. 1) is coupled to an inner surface of a wall (10) of the furnace, and the deflector baffle extends from the inner surface in a downstream direction.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Shellenberger wherein the deflector baffle is coupled to an inner surface of a wall of the furnace, and the deflector baffle extends from the inner surface in a downstream direction.  The motivation to combine is so that the deflector baffles can be installed in the furnace more easily.  It would be easier to install the deflector baffles onto the flat inner wall of the housing (Shellenberger, 20) than on the second heat exchanger tubes (Shellenberger, 48)
Regarding claim 4, modified Shellenberger discloses wherein the deflector baffle extends from the inner surface at an acute angle (see Fig. 1 of Lemon). 
Regarding claim 5, modified Shellenberger discloses or suggests wherein the acute angle is between 30 degrees and 80 degrees (see Fig. 1 of Lemon showing and suggesting an acute angle in the claimed range).  
Regarding claim 20, Shellenberger fails to disclose wherein the baffle is coupled to a wall of the furnace, and wherein the deflecting surface extends from the wall toward the second set of heat exchanger tubes.  However, see the rejection of claim 3.
Regarding claim 21, modified Shellenberger discloses wherein the deflecting surface is pivotably coupled to the wall (see Fig. 1 of Lemon showing wherein the deflecting surface 24 is pivotably 22 coupled to the wall).  
Regarding claim 22, modified Shellenberger discloses a controller and an actuator (see para. 63 of Katoh; a controller and actuator is a necessary component of the deflector baffle taught by Katoh), wherein the controller is configured to operate the actuator to move the deflecting surface of the baffle between a first position and a second position (Katoh, Fig. 1), the deflecting surface extends along the wall in the first position (see Fig. 1 of Lemon), and the deflecting surface extends toward the second set of heat exchanger tubes in the second position (see Fig. 1 of Lemon).  
Regarding claim 23, modified Shellenberger discloses a power source (a power source is inherently required to control the servomotor of the deflector baffle taught by Katoh; nevertheless, see Fig. 3A of Lemon showing the power source elements 92+94) electrically coupled to the actuator (see para. 64 of Katoh or see Fig. 3A of Lemon showing an actuator 50), wherein the controller (a controller is inherently disclosed in para. 64 of Katoh; see also Fig. 3A of Lemon disclosing a furnace control unit) is communicatively coupled to the power source and is configured to transmit a signal (Lemon, 90) to the power source, the power source is configured to supply electrical power to the actuator in response to receiving the signal, and the actuator is configured to move the deflecting surface of the baffle to the second position in response to receiving the electrical power (Lemon, para. 23). Note: Lemon teaches the details of the control system that is needed to control the deflector baffles.    
Regarding claim 24, modified Shellenberger discloses wherein the controller is configured to transmit the signal in a cooling mode of the HVAC system (cooling mode = when air is not diverted over the second set of heat exchanger tubes) (see para. 19 of Lemon).  
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shellenberger (US 5347980 A) in view of Katoh (US 20160288618 A1), as applied to claim 1, and further in view of Wagers (US 20160131395 A1).
 Regarding claim 6, Shellenberger discloses wherein the first set of heat exchanger tubes includes at least nine tubes (see Fig. 6 showing at least nine tubes 62) EXCEPT wherein the second set of heat exchanger tubes includes five tubes.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the number of second set of heat exchanger tubes is a matter of optimization.  Wagner teaches that the number of second heat exchanger tubes (116) “may vary depending on the desired capacity of the furnace 100” (para. 26).  Having more heat exchanger tubes (116) would mean having more heat generating burners feeding the heat exchanger tubes.  Therefore, the number of second set of heat exchanger tubes is matter of optimizing the heat output of the furnace.  
Regarding claim 7, Shellenberger discloses wherein the first set of heat exchanger tubes includes nine tubes (see Fig. 6 showing at least nine tubes 62) EXCEPT wherein the second set of heat exchanger tubes includes nine tubes.  However, see the optimization argument for claim 6.  

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but do not apply to the current office action.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762